Name: Commission Regulation (EEC) No 196/85 of 25 January 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 1 . 85 Official Journal of the European Communities No L 23/ 11 COMMISSION REGULATION (EEC) No 196/85 of 25 January 1985 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1785/84 (3), as last amended by Regulation (EEC) No 3574/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 90 , 1 . 4 . 1984, p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p. 30 . (4 OJ No L 332, 20 . 12 . 1984, p. 22 . No L 23/ 12 Official Journal of the European Communities 26. 1 . 85 ANNEX to the Commission Regulation of 25 January 1985 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 45 from 4 to 10 February 1985 (') Week No 46 from 1 1 to 17 February 1985 (') Week No 47 from 18 to 24 February 1985 (') Week No 48 from 25 February to 3 March 1985 (') 02.01 A IV b) 1 143,375 149,000 151,250 153,500 2 100,363 104,300 105,875 107,450 3 157,713 163,900 166,375 168,850 » 4 186,388 193,700 196,625 199,550 5 aa) 186,388 193,700 196,625 199,550 bb) 260,943 271,180 275,275 279,370 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3658/84 and Commission Regulation (EEC) No 19/82.